DETAILED ACTION
Status of Claims
1.	This is a Non-final office action in response to communication received on 09/08/2021. Claims 1-20 are pending and examined herein.
Claim Rejections - 35 USC § 112
 CLAIM INTERPRETATION 
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
	(A) the claim limitation uses the term “means” or “step” or a term used as a 	substitute for “means” that is a generic placeholder (also called a nonce term or 	a non-structural term having no specific structural meaning) for performing the 	claimed function; 
	(B) the term “means” or “step” or the generic placeholder is modified by functional 	language, typically, but not always linked by the transition word “for” (e.g., “means 	for”) or another linking word or phrase, such as "configured to" or "so that"; and 
	(C) the term “means” or “step” or the generic placeholder is not modified by 	sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: (a) an acquisition unit configured to acquire in claim 1 (also in claim 19), (b) a delivery unit configure dot enable in claim 1 (also in claims 2, 7, 11, and 19), (c) a setting unit configured to set in claim (also in claims 3, 5-6, 8-9, 12, 14, and 19), and (d) an analysis unit configured to perform in claim 15 (also in claims 16-18).
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (Examiner's note: which appears to be see Fig. 2 item "10", Fig. 21, and their corresponding disclosure). 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-6 are an apparatus; claims 7-15 are a method; and claim 16 is a computer program product. Thus, each claim 1-15, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. However, claim 16 is being interpreted as a software claim which is not directed to one of the statutory categories. Nevertheless, assuming the Applicant adopts the Examiner suggestions as set forth under 35 U.S.C. 112(b) rejection above, in view of compact prosecution, the Examiner has considered claim 16 as a non-transitory CRM. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
(I) Abstract recitation, note recitation that is not underlined or non-underlined recitation, as per claims 1-20  is as follows: 
 [Claim 1] An advertisement delivery system comprising: an acquisition unit configured to acquire location information regarding a first user; a delivery unit configured to enable, on a basis of location information regarding an advertisement providing shop that has been registered and the location information regarding the first user, delivery of predetermined content with advertisement information from the advertisement providing shop; and a setting unit configured to set an experienceable period for the first user that indicates a period in which the first user is allowed to experience the predetermined content, wherein the setting unit updates the experienceable period for the first user on the basis of the location information regarding the advertisement providing shop and the location information regarding the first user during the experienceable period for the first user.  
[Claim 2] The advertisement delivery system according to claim 1, wherein the delivery unit enables the delivery of the predetermined content in a case where the location information regarding the advertisement providing shop and the location information regarding the first user satisfy a first condition.  
[Claim 3] The advertisement delivery system according to claim 1, wherein the setting unit updates the experienceable period for the first user in a case where the location information regarding the advertisement providing shop and the location information regarding the first user satisfy a second condition during the experienceable period.  
[Claim 4] The advertisement delivery system according to claim 3, wherein the second condition includes a condition that a distance between the advertisement providing shop and the first user is equal to or shorter than a predetermined distance.  
[Claim 5] The advertisement delivery system according to claim 4, wherein the setting unit changes the predetermined distance depending on a charging amount for the advertisement providing shop.  
[Claim 6] The advertisement delivery system according to claim 1, wherein the setting unit updates the experienceable period for the first user in a case where the first user makes charging setting.  
[Claim 7] The advertisement delivery system according to claim 1, wherein the delivery unit enables, on a basis of the location information regarding the first user and location information regarding a second user, sharing of the predetermined content with the advertisement information with the second user.  
[Claim 8] The advertisement delivery system according to claim 7, wherein the setting unit sets, on the basis of the location information regarding the first user and the location information regarding the second user, a same period as a current experienceable period for the first user as an experienceable period for the second user.  
[Claim 9] The advertisement delivery system according to claim 1, wherein the setting unit sets a charging amount for the advertisement providing shop on a basis of a shop visit possibility index indicating a possibility that one or a plurality of users who is allowed to experience the predetermined content visits the advertisement providing shop.  
[Claim 10] The advertisement delivery system according to claim 9, wherein the shop visit possibility index is calculated on a basis of at least one of the number of users who have been allowed to experience the predetermined content, the number of users who have received the predetermined content delivered on a basis of a positional relationship with the advertisement providing shop, the number of users who have received the predetermined content shared on a basis of a positional relationship with another user, and information regarding a location where the predetermined content has been shared between users.  
[Claim 11] The advertisement delivery system according to claim 1, wherein the delivery unit narrows down content that is linkable to the advertisement information on a basis of a shop type selected by a creator of the predetermined content and a shop type of the advertisement providing shop.  
[Claim 12] The advertisement delivery system according to claim 1, wherein the setting unit associates input data from the first user who has experienced the predetermined content with the predetermined content and allows a third user who satisfies a predetermined relationship with the first user to view the input data.  
[Claim 13] The advertisement delivery system according to claim 12, wherein the predetermined relationship includes a predetermined positional relationship or a relationship registered in advance as having a relationship.  
[Claim 14] The advertisement delivery system according to claim 1, wherein the setting unit associates input data from the first user who has experienced the predetermined content with the predetermined content and allows a creator of the predetermined content to view the input data.  
[Claim 15] The advertisement delivery system according to claim 1, further comprising: an analysis unit configured to perform predetermined analysis based on how the predetermined content has been shared between users.  
[Claim 16] The advertisement delivery system according to claim 15, wherein the analysis unit performs the predetermined analysis by identifying, on a basis of the users who have shared the predetermined content, a user who has shared the predetermined content with another user more frequently than a first threshold.  
[Claim 17] The advertisement delivery system according to claim 15, wherein the analysis unit performs the predetermined analysis by determining, on a basis of when the predetermined content has been shared between the users, whether a share frequency in a predetermined popular period is higher than a second threshold.  
[Claim 18] The advertisement delivery system according to claim 15, wherein the analysis unit performs the predetermined analysis by identifying, on a basis of information regarding a location where the predetermined content has been shared between the users, an area where a frequency of sharing the predetermined content with another user is higher than a third threshold.  
[Claim 19] An information processing apparatus comprising: an acquisition unit configured to acquire location information regarding a first user; a delivery unit configured to enable, on a basis of location information regarding an advertisement providing shop that has been registered and the location information regarding the first user, delivery of predetermined content with advertisement information from the advertisement providing shop; and a setting unit configured to set an experienceable period for the first user that indicates a period in which the first user is allowed to experience the predetermined content, wherein the setting unit updates the experienceable period for the first user on the basis of the location information regarding the advertisement providing shop and the location information regarding the first user during the experienceable period for the first user.  
[Claim 20] An information processing method comprising: acquiring, by a processor, location information regarding a first user; enabling, by the processor, on a basis of location information regarding an advertisement providing shop that has been registered and the location information regarding the first user, delivery of predetermined content with advertisement information from the advertisement providing shop; setting, by the processor, an experienceable period for the first user that indicates a period in which the first user is allowed to experience the predetermined content; and updating, by the processor, the experienceable period for the first user on the basis of the location information regarding the advertisement providing shop and the location information regarding the first user during the experienceable period for the first user.  
	Further, the underlined recitation represents additional elements which are evaluated further under step 2A prong two and step 2B analysis.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of providing targeted promotional content comprising an experienceable period based on user's proximity to a merchant location, wherein the experienceable period is updatable based on conditions which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) - similarly here commercial interactions take place between content creator, merchant, and a targeted user/consumer, wherein targeted user/consumer can further share the content with other users/peers/social-contacts e.g. family and/or friends. Further, see MPEP 2106.04(a)(2) II. A-C.
	Claim 10 also invokes "Mathematical concepts" which applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Further, see MPEP 2106.04(a)(2) I. A-C.
	Claims 15-18 also invoke "Mental processes" which applies to concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Further, see MPEP 2106.04(a)(2) III. A-D.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-20 at least are as noted above via underlining and would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing and network based communication components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs, 1-3, 21, and their associated disclosure and as-filed spec. paras. [0013]-[0031] and [0045]-[0050]. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. paras. [0001]-[0004], and [0103]. The processor executing the "apply it" instruction is further connected to one or more device(s) sending/receiving or transmitting data over a network, note sending/receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Captured data, e.g. location, is considered insignificant extra solution activity (see MPEP 2106.05(g)). Further, the processor  analyzes the captured data to transmit content comprising ads from merchants in proximity. Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide personalized marketing content comprising ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing targeted promotional content comprising an experienceable period based on user's proximity to a merchant location, wherein the experienceable period is updatable based on conditions which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing targeted promotional content comprising an experienceable period based on user's proximity to a merchant location, wherein the experienceable period is updatable based on conditions which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data is received and based on analysis content is  transmitted to first user over a network which can be further transmitted to other users];  and

	(ii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here the abstract idea is carried out in a network based communication environment to facilitate transmission of data and targeted ads].
	
	Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for 	patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-2, 7-8, 11-15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kalb et al. (Pub. No.: US 2016/0283983) referred to hereinafter as Kalb.

	As per claims 1, 19, and 20, Kalb discloses
- as per claim 1, an advertisement delivery system comprising (see [0004]-[0005]): 
- as per claim 19, an information processing apparatus comprising (see [0004]-[0005]):
- as per claim 20, an information processing method comprising (see [0004]-[0005]):
- as per claim limitations of claims 1, 19, and 20, (a) an acquisition unit configured to acquire location information regarding a first user (see [0068]); a delivery unit configured to enable, on a basis of location information regarding an advertisement providing shop that has been registered and the location information regarding the first user, delivery of predetermined content with advertisement information from the advertisement providing shop (see Figs. 16, 19, and their associated disclosure; [0022]; [0072]-[0074]; [0091]-[0092]; [0094]; [0097]; [0104]); and a setting unit configured to set an experienceable period for the first user that indicates a period in which the first user is allowed to experience the predetermined content, wherein the setting unit updates the experienceable period for the first user on the basis of the location information regarding the advertisement providing shop and the location information regarding the first user during the experienceable period for the first user (see Figs. 16, 19, and their associated disclosure; [0094]; [0101]-[0104]; [0120]-[0121]).  
	As per claim 2, Kalb discloses the claim limitations of claim 1. Kalb discloses wherein the delivery unit enables the delivery of the predetermined content in a case where the location information regarding the advertisement providing shop and the location information regarding the first user satisfy a first condition (see Figs. 5, 16, 19, and their associated disclosure; [0104]; [0121]).  
	As per claim 7, Kalb discloses the claim limitations of claim 1. Kalb discloses wherein the delivery unit enables, on a basis of the location information regarding the first user and location information regarding a second user, sharing of the predetermined content with the advertisement information with the second user (see Fig. 5, 16, and their associated disclosure; [0100]; [0104]; [0106]; [0111]; [0113]).  
	As per claim 8, Kalb discloses the claim limitations of claim 7. Kalb discloses wherein the setting unit sets, on the basis of the location information regarding the first user and the location information regarding the second user, a same period as a current experienceable period for the first user as an experienceable period for the second user (see [0102]-[0104]; [0106]; [0110]-[0111]).  
	As per claim 11, Kalb discloses the claim limitations of claim 1. Kalb discloses wherein the delivery unit narrows down content that is linkable to the advertisement information on a basis of a shop type selected by a creator of the predetermined content and a shop type of the advertisement providing shop (see [0074]; [0076]; [0094]; [0104]).  
	As per claim 12, Kalb discloses the claim limitations of claim 1. Kalb discloses wherein the setting unit associates input data from the first user who has experienced the predetermined content with the predetermined content and allows a third user who satisfies a predetermined relationship with the first user to view the input data (see [0046]; [0100]; [0104]; [0106]).  
	As per claim 13, Kalb discloses the claim limitations of claim 12. Kalb discloses wherein the predetermined relationship includes a predetermined positional relationship or a relationship registered in advance as having a relationship (see [0046]; [0100]).  
	As per claim 14, Kalb discloses the claim limitations of claim 1. Kalb discloses wherein the setting unit associates input data from the first user who has experienced the predetermined content with the predetermined content and allows a creator of the predetermined content to view the input data (see [0046]; [0049]; [0100]).  
	As per claim 15, Kalb discloses the claim limitations of claim 1. Kalb discloses further comprising: an analysis unit configured to perform predetermined analysis based on how the predetermined content has been shared between users (see [0105]-[0106]).  
4.Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 3-4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kalb, in view of Yokoyama et al. (Pub. No.: US 2021/0073859) referred to hereinafter as Yokoyama.
	As per claim 3, Kalb discloses the claim limitations of claim 1. Kalb suggests, see [0104], [0109], however Kalb expressly does not teach wherein the setting unit updates the experienceable period for the first user in a case where the location information regarding the advertisement providing shop and the location information regarding the first user satisfy a second condition during the experienceable period. Yokoyama teaches wherein the setting unit updates the experienceable period for the first user in a case where the location information regarding the advertisement providing shop and the location information regarding the first user satisfy a second condition during the experienceable period (see Fig. 19A, 19B, and their associated disclosure; [0136]-[0139]).  
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filling date of the invention to modify Kalb's foregoing suggestions in view of Yokoyama's foregoing teachings with motivation to incentivize longer stay within geographic region by extending validity of the coupon to increase the likelihood of a conversion or a sale, see at least Yokoyama [0139] and [0155].
	As per claim 4, Kalb in view of Yokoyama teaches the claim limitations of claim 3. Kalb suggests, see [0104], [0109], however Kalb expressly does not teach wherein the second condition includes a condition that a distance between the advertisement providing shop and the first user is equal to or shorter than a predetermined distance. Yokoyama teaches wherein the second condition includes a condition that a distance between the advertisement providing shop and the first user is equal to or shorter than a predetermined distance (see [0135]-[0139]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb's foregoing suggestions in view of Yokoyama's foregoing teachings with motivation to ascertain whether user is within a geographic region or distance of a business, if not, then generating an alert/warning for the user to be within the local communication area such that validity of a coupon can be increased which will increase the likelihood of a conversion or a sale, see at least Yokoyama [0137] and [0155].
6.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kalb, in view of Yokoyama, in view of Watkeys (Pub. No.: US 2015/0161671).
	As per claim 5, Kalb in view of Yokoyama teaches the claim limitations of claim 4. Kalb suggests, see [0104], [0109], and Yokoyama suggests, see [0135]-[0139], however Kalb in view of Yokoyama expressly does not teach wherein the setting unit changes the predetermined distance depending on a charging amount for the advertisement providing shop. Watkeys teaches wherein the setting unit changes the predetermined distance depending on a charging amount for the advertisement providing shop (see [0057] "when a user uses apps of multiple advertisers, targeting engine 212 may determine a proximity of the user to each advertiser's nearest store location, and select an advertisement for the advertiser having the closest store location. Advertiser's may also pay differing amounts for certain users within a certain radius of their stores and the targeting engine 212 may server advertisements based on a highest payment amount rather than, or in addition to, geographic proximity.").
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb in view of Yokoyam's foregoing suggestions in view of Watkey's foregoing teachings with motivation to charge based on geographic distance of the user from advertiser or merchant or business location allowing business to pay more to capture users present in greater distance from their establishment, see at least Watkeys [0057].
7.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kalb, in view of Watkeys (Pub. No.: US 2015/0161671).
	As per claim 6, Kalb discloses the claim limitations of claim 1. Kalb suggests, see [0104], [0109], however Kalb expressly does not teach wherein the setting unit updates the experienceable period for the first user in a case where the first user makes charging setting. Watkeys teaches wherein the setting unit updates the experienceable period for the first user in a case where the first user makes charging setting (see [0056] note "Targeting engine 212 may determine when the subscription expires, and select an advertisement attempting to reengage the user with the subscribed product so that the user desires to renew the subscription prior to expiration").  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb's foregoing suggestions in view of Watkey's foregoing teachings with motivation to engage user and allow the user to renew product or service that is near expiration by paying for renewal, see at least Watkeys [0056].
8.	Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kalb, in view of Greene et al. (Pub. No.: US 2009/0222346) referred to hereinafter as Greene.
	As per claim 9, Kalb discloses the claim limitations of claim 1. Kalb suggests, see [0104], [0109], however wherein the setting unit sets a charging amount for the advertisement providing shop [...]  (see [0082]; [0104]), however Kalb expressly does not teach […] on a basis of a shop visit possibility index indicating a possibility that one or a plurality of users who is allowed to experience the predetermined content visits the advertisement providing shop.  Greene teaches […] on a basis of a shop visit possibility index indicating a possibility that one or a plurality of users who is allowed to experience the predetermined content visits the advertisement providing shop (see [0025] note "The present novel advertising system includes a charging mechanism that charges an advertiser based on correct predictions. In one embodiment, the advertiser pays only when the customer's subsequent activity confirms the prediction. For example, if the customer is predicted to visit a shopping center, an advertisement is presented, and the customer does in fact visit the shopping center, then the advertiser will pay a corresponding charge according to the confirmed prediction."; [0035]; [0046]-[0050]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb's foregoing suggestions in view of Greene's foregoing teachings with motivation to provide a charging scheme based on correct predicted visit and if the prediction does not occur portion of the charged amount is foregone, see at least Greene [0025] and [0035].
	As per claim 10, Kalb in view of Greene teaches the claim limitations of claim 9. Kalb suggests, see [0104], [0109], Kalb expressly does not teach wherein the shop visit possibility index is calculated on a basis of at least one of the number of users who have been allowed to experience the predetermined content, the number of users who have received the predetermined content delivered on a basis of a positional relationship with the advertisement providing shop, the number of users who have received the predetermined content shared on a basis of a positional relationship with another user, and information regarding a location where the predetermined content has been shared between users. Greene teaches wherein the shop visit possibility index is calculated on a basis of at least one of the number of users who have been allowed to experience the predetermined content, the number of users who have received the predetermined content delivered on a basis of a positional relationship with the advertisement providing shop, the number of users who have received the predetermined content shared on a basis of a positional relationship with another user, and information regarding a location where the predetermined content has been shared between users (see [0025]; [0039]; [0047]-[0048]; [0050]). 
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb's foregoing suggestions in view of Greene's foregoing teachings with motivation to provide a charging scheme comprising several components such that provider bears the risk of losing revenue if prediction is not accurate, see at least Greene [0025], [0035], and [0047]-[0048].
9.	Claims 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kalb, in view of Velusamy et al. (Pub. No.: US 2012/0166261) referred to hereinafter as Velusamy.
	As per claim 16, Kalb discloses the claim limitations of claim 15. Kalb suggests, see [0105]-[0106], however Kalb expressly does not teach wherein the analysis unit performs the predetermined analysis by identifying, on a basis of the users who have shared the predetermined content, a user who has shared the predetermined content with another user more frequently than a first threshold. Velusamy teaches wherein the analysis unit performs the predetermined analysis by identifying, on a basis of the users who have shared the predetermined content, a user who has shared the predetermined content with another user more frequently than a first threshold (see [0016]; [0055]-[0057]; [0065]; [0083]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb's foregoing suggestions in view of Velusamy's foregoing teachings with motivation to incorporate various threshold as set or configured by user, peers, and/or retailer, to share, receive, analyze, and/or refine deals based on sharing activity of users, see at least Velusamy [0055]-[0057], [0065], and [0083].
	As per claim 17, Kalb discloses the claim limitations of claim 15. Kalb suggests, see [0105]-[0106], however Kalb expressly does not teach wherein the analysis unit performs the predetermined analysis by determining, on a basis of when the predetermined content has been shared between the users, whether a share frequency in a predetermined popular period is higher than a second threshold. Velusamy teaches wherein the analysis unit performs the predetermined analysis by determining, on a basis of when the predetermined content has been shared between the users, whether a share frequency in a predetermined popular period is higher than a second threshold (see [0016]; [0052]; [0055]-[0057]; [0065]; [0080]; [0083]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb's foregoing suggestions in view of Velusamy's foregoing teachings with motivation to incorporate various threshold as set or configured by user, peers, and/or retailer, to share, receive, analyze, and/or refine deals based on sharing activity of users, see at least Velusamy [0055]-[0057], [0065], and [0083].
	As per claim 18, Kalb discloses the claim limitations of claim 15. Kalb suggests, see [0105]-[0106], however Kalb expressly does not teach wherein the analysis unit performs the predetermined analysis by identifying, on a basis of information regarding a location where the predetermined content has been shared between the users, an area where a frequency of sharing the predetermined content with another user is higher than a third threshold. Velusamy teaches wherein the analysis unit performs the predetermined analysis by identifying, on a basis of information regarding a location where the predetermined content has been shared between the users, an area where a frequency of sharing the predetermined content with another user is higher than a third threshold (see [0052]; [0016]; [0052]; [0055]-[0057];  [0065]; [0080]; [0083]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb's foregoing suggestions in view of Velusamy's foregoing teachings with motivation to incorporate various threshold as set or configured by user, peers, and/or retailer, to share, receive, analyze, and/or refine deals based on sharing activity of users, see at least Velusamy [0055]-[0057], [0065], and [0083].


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
	i. Pub. No.: US2017/0177886 see Abstract note "Digital rights management using geographic and temporal traits is described. In one or more implementations, a digital medium environment is configured to control access to at least on item of content by digital rights management functionality embedded as part of the content. Data is collected describing geographical traits of a location or temporal traits associated with a request received from the user to access the content. A determination is made from the data using a digital rights management module embedded as part of the content as to whether the geographical or temporal traits meet specified traits of a geographical behavior of a digital rights management policy enforced by the digital rights management module for the at least one item of the content. Responsive to a determination that the specified traits are met, access is permitted to the least one item of the content by the embedded digital rights management module."; and see Figs. 1-4 and their associated disclosure - this reference is conceptually similar to the instant application.
	ii. Pub. No.: US2009/0264070 see [0006] "In the proximity marketing space, there are systems of solutions that assist owners (e.g., store owners, sporting event center owners, and the like) to disseminate rich media (e.g., video, pictures, sounds, texts, business cards, and the like) content to the wireless devices in the proximity or area about their store or facility via the use of technologies like Bluetooth, Wi-Fi, and other short-range communication techniques. In some applications of proximity marketing, a general strategy involves networking or linking together a web of users in the proximity of an advertiser so that the media contents received by the targeted devices may be further disseminated to others who are linked or associated with those who directly receive the marketing messages or contents, and this strategy or method is known as viral marketing." [0009] "Hence, users and creators of proximity marketing: are continuously looking for better ways to not only identify a target audience of potential buyers or clients for contents but also ways to attract potential customers to a locale and to link the potential customers so as to cause the advertising to be spread (e.g., to like-minded shoppers, people with similar demographics, and the like to support viral marketing and cause the advertising or content distribution to be more effective and far reaching)."; [0014] "In the process of sharing rich marketing contents with the users, the inventive communication system quantifies the consent and degree of willingness of the users who opt to receive (and, in some cases, respond to or interact with) the marketing contents."; [0035] "Hence, in some embodiments, a user may be provided with a certain amount of free talk credit time for initially registering or for simply coming into the proximity or area associated with a particular server (e.g., a particular Bluetooth cell that may be associated with a particular vendor or distributor of media contents). Each user may then be invited to receive and/or view premium advertisements or other media contents in exchange for additional free talk credit time." - this reference is conceptually similar to the instant application.
	iii. Pub. No.: US2004/0186769 see [0025] "That is, by knowing that a user is in a certain proximity band, an advertiser would know that a potential buyer is within a certain distance of one of its stores. If the proximity band indicates that the user is a great distance from the store, the advertiser may be less willing to pay a bid amount. Alternatively, the absolute distance d.sub.1 could be used to determine position in the internet search result. Further, the price paid by a user for a click through could be altered depending upon the distance and/or the location of a user in a proximity band. Therefore, the actual amount paid by the advertiser could be reduced from the bid amount depending upon the location in a proximity band, or the absolute distance d.sub.1. Or likewise, depending upon the product, market or service, the actual amount paid by the advertiser could be increased beyond the bid amount depending upon the location in the proximity band, or the absolute distance d.sub.1. Finally, a combination of the order the search results and the price paid, as will be described in more detail in reference to remaining figures could be altered based upon location or distance" - similar to claim 5.
	iv. Pub. No.: US 2009/0017913 (Family WO 2008115858 A1) [0088] "In embodiments, the gaming platform may incorporate multiple revenue sources, each of which may be at low or no cost to the user. For example, revenue may be derived from retail participation, retail location fees, retail location point-of-presence bounties, retail revenue share, subscription fees, advertising, or some other revenue source. Retail location fees may be derived by partnering with retail chains in establishing a game grid. This game design provides the ability to steer customers directly into retail partners' establishments. Players' foot traffic may translate into store sales. Additional revenues may be derived by charging each retailer a per store fee of, for example, $25 per month to participate in a game grid. Retail location point-of-presence bounties refers to a revenue model based at least in part on charging each retailer a user visit fee of, for example, $0,025 per visit. Because the gaming platform is designed, in part, to put customers/users into the retail establishment, retailers may find a per visit bounty as an acceptable cost of customer acquisition. Retail revenue share refers to obtaining revenues from receiving a percentage of the purchase price a store may receive from a customer visiting the store as part of participating a game of the gaming platform. In an example, if 12.5% to 17.5% of retail visits result in a customer purchase, with an estimated average purchase will be $4.50, the operators of the gaming platform may receive 0.3% of the gross purchase price, or $0.0135 per purchase." - could be applied to claim 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIPEN M PATEL/Primary Examiner, Art Unit 3688